IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00218-CR

                      EX PARTE MARCUS PILKINGTON


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-2154-2


                                         ORDER


      Appellant’s motion for rehearing is dismissed as moot because, as confirmed in a

letter from his counsel of record, Appellant has been indicted, which establishes probable

cause as a matter of law and thus renders moot his habeas proceeding. See Ex parte Welch,

729 S.W.2d 306, 309 (Tex. App.—Dallas 1987, no pet.) (citing Ex parte Plumb, 595 S.W.2d
544, 545 (Tex. Crim. App. [Panel Op.] 1980) (“The return of an indictment establishes

probable cause as a matter of law.”)).

                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs without opinion)
Order issued and filed December 23, 2015
Do not publish